Exhibit 10.97

 

 

UNANIMOUS CONSENT TO ACTION OF THE HUMAN RESOURCES

AND COMPENSATION COMMITTEE OF THE

BOARD OF DIRECTORS OF

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

TAKEN IN LIEU OF SPECIAL MEETING

EFFECTIVE FEBRUARY 1, 2006

 

The undersigned, being all of the members of the Human Resources and
Compensation Committee of the Board of Directors of Dollar Thrifty Automotive
Group, Inc., a Delaware corporation (the “Corporation”), do hereby waive notice
of the holding of a formal meeting, and do hereby make the following
determinations and take, and consent to, the following actions on behalf of the
Corporation:

 

WHEREAS, the Corporation currently maintains a tax-qualified plan known as the
Dollar Thrifty Automotive Group, Inc. Retirement Savings Plan (the “Plan”); and

 

WHEREAS, it is proposed that the Plan be amended to amend and restate in its
entirety Appendix C to the Plan’s Adoption Agreement currently in effect for the
Corporation to provide that the Corporation’s common stock fund is no longer an
investment option under the Plan for future contributions or transfers of
existing balances under other investment options under the Plan; and

 

RESOLVED, effective February 1, 2006, the Corporation hereby authorizes the
amendment to the Plan by amending and restating in its entirety Appendix C to
the Plan’s Adoption Agreement, which amended and restated Appendix C is attached
hereto as Exhibit A (the “Amended and Restated Appendix C”); and

 

RESOLVED FURTHER, that the Corporation is authorized to: (a) include the Amended
and Restated Appendix C as part of the Plan’s permanent records, and (b) take
whatever other actions the Corporation considers necessary to implement the
Amended and Restated Appendix C.

 

ADOPTED the 1st day of February, 2006.

 

                                                                         

Edward C. Lumley

 

                                                                         

Molly Shi Boren

 

                                                                         

John C. Pope

 

1

 



 

EXHIBIT A

 

Amended and Restated Appendix C

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN

APPENDIX C

TO SECTION 10.03

ADOPTION AGREEMENT #005

NONSTANDARDIZED CODE § 401(K) PROFIT SHARING PLAN

 

Additional Provisions Concerning

Qualifying Employer Securities

 

The following additional provisions concerning qualifying Employer securities
are included as part of the Adoption Agreement completed by the Employer, Dollar
Thrifty Automotive Group, Inc., in accordance with Section 10.03 of the Adoption
Agreement.

(A)    No Contributions or Transfers. Effective February 1, 2006, the Employer
stock fund will no longer be available as an investment option under the Plan
for future contributions or transfers of existing balances under other
investment options. Therefore, no additional contributions or transfers of
existing balances under other investment options will be allowed into the
Employer stock fund; provided, however, nothing in this paragraph (A) shall
prohibit a Participant from transferring the Participant’s existing balances in
the Employer stock fund to other investment options under the Plan. The
following paragraphs (B) through (E) shall be applicable to those contributions
invested in Employer securities prior to February 1, 2006:

 

 



 

(B)    Common Stock as Qualifying Employer Securities. The investment options in
Section 10.03 of the Plan include the ability to invest in “qualifying employer
securities”, as defined in Section 407(d)(5) of ERISA, which specifically
includes the common stock of the Employer, Dollar Thrifty Automotive Group, Inc.
(hereinafter referred to as “Common Stock”). The Trustee is expressly authorized
to invest so much of the Trust Fund (up to 100% thereof as provided in Section
10.03(F) of the Plan Document) in Common Stock as is necessary to invest all
contributions in Common Stock in accordance with the directions of the Employer,
Participants and/or the Plan Administrator under Section 10.03[B] of the Plan.
Purchases of Common Stock shall be on the open market, in a private placement or
from the Employer or a Participating Employer. Any contribution by the Employer
or a Participating Employer required or permitted under the Plan may be made in
Common Stock in accordance with Section 3.01 of the Plan. If Common Stock is
purchased or transferred in-kind from the Employer or a Participating Employer,
the sales price (or value, if the Common Stock is contributed in-kind) shall be
no greater than the lesser of, as reported on the New York Stock Exchange or
other national securities exchange registered with the United States Securities
and Exchange Commission, (i) the closing price of the Common Stock on the
trading day on which the Common Stock is acquired by the Plan, or (ii) the
average of the closing prices of the Common Stock for the twenty (20)
consecutive trading days immediately preceding the date as of which the Common
Stock is acquired by the Plan. No commissions or other fees shall be payable
with respect to any transaction with the Employer or a Participating Employer.

 

 



 

(C)    Voting of Common Stock. At the time of mailing of notice of each annual
or special stockholders’ meeting, the Employer or its soliciting agent shall
send a copy of such notice and all proxy solicitation materials to each
Participant, together with a voting instruction form for return to the Trustee
or its designee. Such form shall provide the number of full and fractional
shares of Common Stock allocated to such Participant’s Accounts. For this
purpose, the number of shares of Common Stock deemed “allocated” to any
Participant’s Accounts shall be determined as of the most recent preceding
allocation date for which allocation to and adjustment of Accounts has been
completed in accordance with Section 14.06 of the Plan. The Employer or its
soliciting agent shall provide the Trustee with a copy of all materials provided
to Participants and shall certify to the Trustee that all such materials have
been mailed or otherwise sent to all Participants.

Each Participant shall have the right to instruct the Trustee as to the manner
in which the Trustee is to vote that number of shares of Common Stock allocated
to such Participant’s Accounts. Instructions from a Participant to the Trustee
concerning the voting of Common Stock shall be communicated in writing, or by
Datagram or similar means. Upon its receipt of such instructions, the Trustee
shall vote such shares of Common Stock as instructed by the Participant.

 

 



 

Any instructions or other communication by a Participant to the Trustee
concerning any voting matter shall be held in confidence by the Trustee and
shall not be divulged to the Employer or to any officer or employee nor to any
other person.

(D)    Tender Offers for Common Stock. Upon commencement of a tender offer of
Common Stock, the Employer shall notify each Participant of such tender offer.
The Employer shall utilize its best efforts to distribute or cause to be
distributed to each Participant all such information as is distributed to
holders of Common Stock in connection with such tender offer and shall provide a
means by which each Participant can confidentially instruct the Trustee
concerning the Common Stock allocated to such Participant’s Accounts. For this
purpose, the number of shares of Common Stock deemed “allocated” to any
Participant’s Accounts shall be determined as of the most recent preceding
allocation date for which allocation to and adjustments of Accounts has been
completed in accordance with Section 14.06 of the Plan. The Employer or its
soliciting agent shall provide the Trustee with a copy of all materials provided
to Participants and shall certify to the Trustee that all such materials have
been mailed or otherwise sent to all Participants.

Each Participant, whether or not such Participant is then fully vested in his
Accounts, shall have the right to instruct the Trustee as to the manner in which
the Trustee is to respond to the tender offer for any or all of the Common Stock
then allocated to such Participant’s Accounts. Instructions from a Participant
to the Trustee concerning the tender of Common Stock shall be communicated in
writing, or by Datagram or similar means. The Trustee shall respond to the
tender offer with respect to such Common Stock as instructed by the Participant.
The Trustee shall not tender Common Stock then allocated to a Participant’s
Accounts for which it has received no instructions from the Participant.

 

 



 

The Trustee shall tender that number of shares of Common Stock not then
allocated to Participant’s Accounts which is determined by multiplying the total
number of shares of Common Stock not then allocated to Participant’s Accounts by
a fraction, the numerator of which is the number of shares of Common Stock then
allocated to Participant’s Accounts for which the Trustee has received
instructions from Participants to tender (and such instructions have not been
withdrawn as of the date of determination) and the denominator of which is the
total number of shares of Common Stock then allocated to Participant’s Accounts.

A Participant who has directed the Trustee to tender any or all of the shares of
Common Stock credited to such Participant’s Accounts may, at any time prior to
the tender offer withdrawal deadline, instruct the Trustee to withdraw, and the
Trustee shall withdraw, such shares from the tender offer prior to the tender
offer withdrawal deadline. Prior to such withdrawal deadline, if any Common
Stock not credited to Participant’s Accounts has been tendered, the Trustee
shall redetermine the number of shares of Common Stock which would be tendered
if the date of such withdrawal were the date of determination as described in
the immediately preceding paragraph, and withdraw the number of shares of Common
Stock not credited to Participant’s Accounts necessary to reduce the number of
tendered shares of Common Stock not credited to Participant’s Accounts to the
number so redetermined. A Participant shall not be limited as to the number of
instructions to tender or withdraw that the Participant may give to the Trustee.

 

 



 

As instruction by a Participant to the Trustee to tender the shares of Common
Stock credited to such Participant’s Accounts shall not be considered a written
election by the participant to withdraw, or have distributed, any or all of his
Accounts which are subject to withdrawal. The Trustee shall advise the Plan
Administrator to credit, to the Participant’s Accounts from which the tendered
shares were taken, the proceeds received by the Trustee in exchange for the
shares of Common Stock, if any, so tendered from each such Account.

Any instruction or other communication by a Participant to the Trustee
concerning any tender offer matter shall be held in confidence by the Trustee
and shall not be divulged to the Employer or to any officer or employee thereof
not to any other person.

(E)     Distribution of Common Stock. A Participant’s Accrued Benefit Payable
under Article VI shall be distributed entirely in cash, or, if distributed as a
lump sum and if elected by the Participant (or his Beneficiary), in whole shares
of Common Stock to the extent the Participant’s Accrued Benefit is invested in
Common Stock at the date of such election, with the balance of his Accrued
Benefit distributed in cash.

 

By: __________________________

Name: _______________________

Title:_________________________

 

 

 

 

 